Title: De Pio to the American Commissioners, 26 September 1784
From: Pio, Chevalier de
To: American Commissioners



Messieurs
Paris ce 26. Septe. 1784.

J’ai bien reçu la lettre que vous me faites l’honneur de m’écrire le 22. du courant au sujet d’un Traité d’amitié et de Commerce que les Etats Unis de l’Amerique voudraient faire avec le Roy mon Maître pour le bien des sujets respectifs. Je me charge avec le plus grand empressement, Messieurs, de passer sous les yeux de Sa Majesté Sicilienne votre proposition, et si tôt que j’aurai la-dessus une reponse de ma Cour je me ferai un devoir de vous la communiquer.
J’ai l’honneur d’être avec tout le respect possible Messieurs Votre très humble et très obeissant Serviteur

De pio

